11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                     JUDGMENT

Sylvia Morrison and Rick Morrison,           * From the 441st District Court
                                               of Midland County,
                                               Trial Court No. CV55942.

Vs. No. 11-20-00125-CV                       * May 12, 2022

Nancy Asamoa, M.D.; John McKenna,           * Opinion by Williams, J.
M.D.; Satish Mocherla, M.D.; Hayan           (Panel consists of: Bailey, C.J.,
Orfaly, M.D.; Permian Premier Health         Trotter, J., and Williams, J.)
Services, Inc.; Asif Ali Khan Ansari, M.D.;
Rachna Bharti, M.D.; and Texas Tech
University Health Sciences Center at Odessa,

     This court has inspected the record in this cause and concludes that there is
error in the order below. Therefore, in accordance with this court’s opinion, we
reverse the trial court’s order and we render a judgment of dismissal with prejudice
as to Sylvia Morrison’s and Rick Morrison’s claims against Texas Tech University
Health Sciences Center at Odessa. We also reverse the trial court’s order insofar
as it dismissed Sylvia and Rick Morrison’s claims against Nancy Asamoa, M.D.;
John McKenna, M.D.; Satish Mocherla, M.D.; Hayan Orfaly, M.D.; Permian
Premier Health Services, Inc.; Asif Ali Khan Ansari, M.D.; and Rachna Bharti,
M.D., and we remand those claims to the trial court for further proceedings
consistent with this court’s opinion. The costs incurred by reason of the cross-
appeal by Texas Tech University Health Sciences Center at Odessa are taxed
against Sylvia and Rick Morrison, and the remainder of the costs are taxed against
Appellees Nancy Asamoa, M.D.; John McKenna, M.D.; Satish Mocherla, M.D.;
Hayan Orfaly, M.D.; Permian Premier Health Services, Inc.; Asif Ali Khan Ansari,
M.D.; and Rachna Bharti, M.D.